Citation Nr: 0516447	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  01-04 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of right-sided trigeminal neuralgia, 
from to February 10, 2003.  

2.  Entitlement to a compensable evaluation for post-
operative residuals of right-sided trigeminal neuralgia, 
prior to February 10, 2003.  

3.  Entitlement to a compensable evaluation for a residual 
scar from excision of a left hip lipoma, from the initial 
grant of service connection.  

4.  Entitlement to a compensable evaluation for a residual 
scar from excision of left breast tissue, from the initial 
grant of service connection.  

5.  Entitlement to a compensable evaluation for residuals of 
a right shoulder injury with trapezius muscle spasm, from the 
initial grant of service connection.  



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1973 to May 1999.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1999 decision by 
the RO which, in part, granted service connection for the 
disabilities now at issue on appeal, each rated 
noncompensably disabling, effective from June 1, 1999.  By 
rating action in October 2003, the RO assigned an increased 
rating to 10 percent for residuals of right-sided trigeminal 
neuralgia, effective from February 10, 2003.  The Board 
remanded the appeal to the RO for additional development in 
October 2002, June 2003, and April 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The residuals of right-sided trigeminal neuralgia prior 
to and from February 10, 2003, are manifested principally by 
a tender and painful scar without sensory impairment, motor 
loss, or any paralysis.  

3.  Since service connection was granted, the 2.5 x .2 cm 
left hip lipoma scar is not painful or tender, or poorly 
nourished with ulcerations, and is not adherent, disfiguring, 
or associated with any underlying soft tissue damage or 
frequent loss of skin; medical examination found no 
functional limitation attributable to the scar.  

4.  Since service connection was granted, the 1.0 x .1 cm 
left breast scar is not painful or tender, or poorly 
nourished with ulcerations, and is not adherent, disfiguring, 
or associated with any underlying soft tissue damage or 
frequent loss of skin; medical examination found no 
functional limitation attributable to the scar.  

5.  Since service connection was granted, the right shoulder 
injury with trapezius muscle spasm is manifested by normal 
strength and range of motion, with no atrophy, arthritis, or 
objective evidence of any functional limitation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for post-operative residuals of right-sided trigeminal 
neuralgia from February 10, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.31, 4.40, 
4.118, 4.124a, Part 4, including Diagnostic Codes 8405-7800-
7802 (2004).  

2.  The criteria for an increased evaluation to 10 percent 
for post-operative residuals of right-sided trigeminal 
neuralgia prior to February 10, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.31, 4.40, 
4.118, 4.124a, Part 4, including Diagnostic Codes 8405-7800-
7804 (effective prior to and from August 30, 2002).  

3.  The criteria for a compensable evaluation for a scar 
residual from excision of a left hip lipoma, based on an 
initial determination, are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.10, 4.31, 4.40, 4.56, 4.118, Part 4, 
including Diagnostic Code 7805 (2004).  

4.  The criteria for a compensable evaluation for residuals 
of excision of left breast tissue, based on an initial 
determination, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.10, 4.31, 4.56, 4.118, Part 4, including Diagnostic Code 
7805 (2004).  

5.  The criteria for a compensable evaluation for residuals 
of a right shoulder injury with trapezius muscle spasm, based 
on an initial determination, are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.10, 4.31, 4.40, 4.56, 4.73, Part 
4, including Diagnostic Code 5399-5301 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussions as 
contained in the September 1999 and October 2003 rating 
decisions, the November 1999 statement of the case, the March 
2002, October 2003, and January 2005, supplemental statements 
of the case (SSOC), the October 2002, June 2003, and April 
2004 Board remands, and in letters sent to the veteran in 
March 2002, January and June 2003, and April 2004 have 
provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefits sought.  The veteran was also afforded an 
opportunity to testify at a hearing, but declined.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claim was still deficient.  

In the April 2004 letter, VA notified the veteran of his 
responsibility to submit evidence which showed that his 
conditions had worsened or had increased in severity.  This 
letter informed him of what evidence was necessary to 
substantiate the claims for increased ratings.  The letter 
also suggested that he submit any evidence in his possession.  
By this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate the claims and it 
indicated which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to the claims, he 
does not dispute any of the material facts pertaining to the 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  While the Court did not specify 
how the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Factual Background

In this case, the veteran was examined by VA on five 
occasions during the pendency of this appeal, including two 
general examinations (July1999 and February 2003), a 
neurology examination (February 2003), an orthopedic 
examination (July 2003), and a scar examination (July 2003).  
The initial examination in July 1999, was conducted for 
purposes of establishing service connection and did not 
provide sufficiently detailed information to evaluate the 
severity of the service-connected disabilities.  The findings 
from the remaining four examinations were essentially the 
same.  Therefore, in discussing the examinations, the Board 
will not repeat any redundant information.  

On VA general examination in February 2003, there was an 8 x 
2 cm vertical scar in the right posterior auricular region 
(trigeminal neuralgia), which was not tender to palpation, 
but was minimally tender at the superior end of the scar.  
The scar was flat, non-erythematous, and caused no limitation 
of motion.  There was a nontender, non-erythematous, 4 x 2 x 
1 cm depression in the skull immediately posterior to the 
scar from the surgery.  

The scar left hip lipoma scar on the lateral surface of the 
iliac crest measured 2.5 x .2 cm and was not tender to 
palpation or erythemic.  The scar was freely movable and 
flat, and did not cause any limitation of function.  The 
veteran reported that he occasionally felt a sticking pain in 
the area about once a month, but that it did not restrict his 
activities.  He denied any significant flaring and took no 
medications for the problem.  

The scar on the lower half of the areola of the left breast 
measured 1 cm x 1 mm, and was not tender or depressed.  There 
was minimal decrease of breast tissue compared to the right 
side which was not obvious or visible except under close 
examination.  

The veteran had no complaints regarding the right (dominant) 
shoulder except for occasional muscle spasms a couple of 
times every two to three months.  He reported minimal use of 
the arm for a day or two when the spasms begin, but did not 
take any medications and had no activity restrictions when 
the shoulder was not in spasm.  There was 5/5 motor strength 
in all planes, with abduction and forward flexion from 0 to 
180 degrees.  External and internal rotation was from 0 to 90 
degrees with no diminution on repetition.  Deep tendon 
reflexes were 2+ at the elbows, and there was no evidence of 
atrophy in the right upper extremity.  The impression 
included left hip, left breast, and right post auricular 
scars, and spasm of the right trapezius secondary to surgery.  

Additional findings of VA neurological examination in 
February 2003 included normal and symmetrical facial 
movements and sensation.  Fundi were benign, and motility was 
full and conjugate without nystagmus.  Trigeminal motor 
function was normal and tongue and palate were midline.  
Motor examination showed normal bulk, strength, and fine tone 
motor movement.  Finger-to-nose was normal and muscle stretch 
reflexes were 1+ and symmetric.  The impression was 
trigeminal neuralgia, much improved status-post trigeminal 
decompression in 1996.  The neurologist commented that there 
were no residual deficits or objective abnormalities 
indicative of trigeminal neuralgia other than the prominent 
post-operative skull defect, which remained sensitive to 
tactile stimuli.  The right paracervical pain with associated 
right upper extremity symptoms were due to cervical 
radiculopathy.  

At the direction of a June 2003 Board remand, the veteran was 
afforded VA orthopedic and scar examinations in July 2003.  
The examiner indicated that the claims file was reviewed and 
included a description of the veteran's medical history.  The 
veteran's complaints and the clinical findings on the 
orthopedic and scar examinations were not materially 
different from those noted on the two February 2003 
examinations discussed above.  The veteran had normal range 
of motion, sensation, reflexes, and strength in the right 
upper extremity with no evidence of atrophy.  X-ray studies 
revealed moderate spondylosis and neural foraminal narrowing 
in the mid and lower cervical spine.  The impression was no 
residual deficits or objective abnormalities with the 
exception of the scars and skull defect.  The examiner noted 
that the veteran's primary right shoulder problem involved 
symptoms consistent with right cervical radiculopathy, and 
opined that this was unlikely to be related to his trigeminal 
neuralgia.  The clinical findings on the scar examination 
were essentially identical to those reported on the earlier 
VA examination report.  

Ratings - In General

As noted above, this appeal arises from an original claim for 
compensation benefits and a September 1999 rating decision 
which, in part, granted service connection and assigned 
noncompensable evaluations for each of the disabilities now 
at issue on appeal.  The issue of right-sided trigeminal 
neuralgia was subsequently assigned an increased rating to 10 
percent by rating action in October 2003, effective from 
February 10, 2003, the date of a VA examination report 
showing increased disability.  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  With 
respect to the issue involving right-sided trigeminal 
neuralgia, the Board must consider whether the veteran is 
entitled to a compensable evaluation prior to February 10, 
2003, and an evaluation in excess of 10 percent from that 
date.  Id.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

Additionally, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  See VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria and determined that a higher rating for the various 
scars were not warranted under either.  The veteran and his 
representative were provided both sets of criteria and were 
given an opportunity to respond.  Accordingly, the veteran 
will not be prejudiced by the Board's review of this issue as 
due process requirements have been met.  VAOPGCPREC 11-97 at 
3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Right-Sided Trigeminal Neuralgia

The veteran was initially assigned a noncompensable 
evaluation for the residuals of right-sided trigeminal 
neuralgia under Diagnostic Codes (DC) 8405-7800.  By rating 
action in October 2003, the RO assigned an increased rating 
to 10 percent under DC 7800-7804, for a tender and painful 
scar.  Thus, the Board must consider whether the veteran is 
entitled to an increased rating under the diagnostic code for 
disabilities of the cranial nerves and under the rating codes 
for disabilities of the skin.  

The evidentiary record shows that the only residual of the 
veteran's right-sided trigeminal neuralgia is a slightly 
tender and painful scar along the hairline just behind the 
right ear.  The five examinations during the pendency of this 
appeal showed no evidence of any neurological impairment 
involving the fifth (trigeminal) cranial nerve.  Absent 
evidence of incomplete or complete paralysis, or some degree 
of sensory manifestations or motor loss involving the fifth 
cranial nerve, there is no basis for the assignment of a 
compensable under the rating criteria for disabilities of the 
cranial nerves.  DC 8405.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

Under the old rating criteria for DC 7800, 

7800
Scars, disfiguring, head, face or neck:
Ratg

Complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement
50

Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles
30

Moderate; disfiguring
10

Slight
0
Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent. The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.
38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 
2002)

The revised criteria for DC 7800, effective from August 30, 
2002, provides 
7800
Disfigurement of the head, face, or neck:

 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, are: 
Scar 5 or more inches (13 or more cm.) in length. 
Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
Surface contour of scar elevated or depressed on 
palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area exceeding 6 
square inches (39 sq. cm.). 
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. 
cm.). 
Underlying soft tissue missing in an area exceeding 6 
square inches (39 sq. cm.). 
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective August30, 
2002)

7803
Scars, superficial, poorly nourished, with 
repeated ulceration
10
7804
Scars, superficial, tender and painful on 
objective demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (prior to 
August 30, 2002)

In this case, the medical evidence of record showed that the 
vertical scar behind the right ear was slightly tender and 
measured 8 x 2 cm.  There was no evidence of underlying 
tissue loss.  The scar was not poorly nourished with 
ulcerations, and was not adherent or associated with any 
underlying soft tissue damage or frequent loss of skin.  
Unretouched photographs showed that the scar is on the hair 
line behind the right ear and does not appear to be more than 
slightly disfiguring.  

As indicated above, the initial July 1999 VA general 
examination was not sufficiently detailed to evaluate the 
severity of the service-connected scars.  That is, the 
examiner did not provide a detailed description of the 
various scars or described any significant findings 
associated with the scars.  However, on all four subsequent 
VA examinations, the right-sided trigeminal neuralgia scar 
was shown to be slightly tender.  Given the absence of any 
descriptive findings on the initial examination, the Board 
finds that the residual scar was probably tender when first 
examined by VA in July 1999, and that a 10 percent evaluation 
for a tender and painful scar is warranted from the initial 
grant of service connection.  

Turning to the question of whether an evaluation in excess of 
10 percent is warranted under the old criteria, the Board 
finds that the clinical findings and the slight disfigurement 
found on all four subsequent examinations does not satisfy 
the criteria for a rating higher than 10 percent.  Under the 
revised rating criteria, the evidence showed that the scar 
did not satisfy any of the eight characteristics of 
disfigurement.  Thus, an evaluation in excess of 10 percent 
for the right-sided trigeminal neuralgia scar is not 
warranted from February 10, 2003.  

Left Hip & Left Breast Scars

The veteran is currently assigned noncompensable evaluations 
for residuals of excision scars on the left hip (lipoma) and 
left breast (tissue) under Diagnostic Code 7805, which 
provides that scars be evaluated on the basis of any related 
limitation of function of the body part which they affect.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

The regulatory criteria in effect prior to August 30, 2002 
for scars under Diagnostic Codes 7803 and 7804 have been 
cited above.  

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Ratin
g
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 sq. 
cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
7802
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited 
motion:
Ratin
g
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
7803
Scars, superficial, unstable
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of 
skin over the scar.
 
 
Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.
 



7804
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.) 
 
7805
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (effective August 30, 2002)

Here, the medical evidence of record has not shown any 
limitation of motion or tenderness associated with the scars.  
The scars are not shown to be poorly nourished with repeated 
ulceration, tender, painful, or unstable.  Additionally, 
under the revised regulations, the scars do not encompass an 
area in excess of 144 square inches (929 sq. cm.) or greater 
(DC 7802).  In the absence of greater severity of the left 
hip (lipoma) and left breast (tissue) scars, the 
noncompensable evaluations currently assigned are entirely 
appropriate and fully comports with the applicable schedular 
criteria.  The Board also finds that no higher evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic code associated with scars and their residual 
effects.  See 38 C.F.R. § 4.118 (effective prior to and from 
August 30, 2002).  

In the absence of medical evidence of additional disability 
of the left hip and left breast scars, the Board finds no 
basis for the assignment of a compensable rating under any of 
the other provisions of the rating schedule.  




Right Shoulder Disability

The service medical records showed that the veteran was 
treated for pain, weakness, and muscle spasm in the right 
upper extremity, including the right shoulder on several 
occasions beginning in 1998.  There was no reported trauma to 
the shoulder and x-ray studies showed no evidence of any 
degenerative changes in the shoulder.  It is noted that 
service x-ray studies showed degenerative changes in the 
cervical spine which was thought to be the cause of the 
veteran's shoulder complaints.  

When examined by VA in July 1999, there was pain and 
tenderness on motion of the shoulder with crepitus.  There 
was no heat, swelling, locking, give way, or neurological 
deficits.  Strength was 5/5, and there was full range of 
motion in the shoulder.  X-ray studies of the right shoulder 
were unremarkable.  The diagnoses included right shoulder 
spasm.  

By rating action in September 1999, service connection was 
established for residuals of a right (major) shoulder injury 
with trapezius muscle spasm and a noncompensable evaluation 
under DC 5399-5301.  

VA regulations provide that unlisted disabilities requiring 
rating by analogy will be coded with the first two numbers of 
the schedule provisions for the most closely related body 
part and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2004).  



5301
Group I.

Function: Upward rotation of scapula; elevation of arm 
above shoulder level. 
 
Extrinsic muscles of shoulder girdle: 
1.	Trapezius; 
2.	levator scapulae; 
3.	serratus magnus. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5301 (2004)

The rating code does not provide for a disability manifested 
by trapezius muscle spasm.  Therefore, the veteran was 
assigned a noncompensable evaluation by analogy to DC 5301 
for damage to muscle group (MG) I, which encompasses the 
trapezius muscle.  

In this case, the veteran was examined by VA on a five 
occasions during the pendency of this appeal.  All 
examinations failed to show any limitation of motion in the 
right shoulder.  In fact, as in service, at least two VA 
examiners opined that the veteran's only right shoulder 
complaint of occasional muscle spasm, was related to his 
cervical spine disorder.  

Furthermore, the veteran does not report nor does the 
evidence show any pain associated with the right shoulder 
disability.  "[A] finding of functional loss due to pain 
must be 'supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there 
is no pathology or objective observations of any functional 
loss.  Accordingly, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Based on the lack of objective findings of even slight muscle 
injury or any functional impairment in the right shoulder 
related to MG I, the Board has determined that an increased 
evaluation is not warranted.  


ORDER

An evaluation in excess of 10 percent for post-operative 
residuals of right-sided trigeminal neuralgia, from to 
February 10, 2003, is denied.  

An increased evaluation to 10 percent, and no higher, for 
post-operative residuals of right-sided trigeminal neuralgia, 
prior to February 10, 2003, is granted subject to VA laws and 
regulations pertaining to the payment of monetary benefits.  

A compensable evaluation for a residual scar from excision of 
a left hip lipoma, from the initial grant of service 
connection, is denied.  

A compensable evaluation for a residual scar from excision of 
left breast tissue, from the initial grant of service 
connection, is denied.  

A compensable evaluation for residuals of a right shoulder 
injury with trapezius muscle spasm, from the initial grant of 
service connection, is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


